DETAILED ACTION

Response to Arguments

Applicant’s arguments, see pg. 2-4 filed 6/4/21 regarding the rejection of claims on obviousness grounds under 35 U.S.C. 103, based on the combination of Sami (i.e., Siddique), Rosenberg, and Katz are hereby acknowledged. The applicant’s arguments have been fully considered. In particular, the applicant argues “The Examiner has not responded to the Applicants' argument that the combination of Siddique, and Rosenberg does not teach or suggest said one or more interactive regions of the participant overlay are associated with a time-variant metadata stream from said media presentation.” In response to the applicant’s arguments, the examiner agrees with the applicant’s arguments. Therefore, a new grounds of rejection will be provided.  
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 9-13, 15, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wistendahl; Douglass A. et al.  US 5708845 A (hereafter Wistendahl) in in further view of Murray, James H. et al.  US 20040104926 A1 (hereafter Murray) and in further view of Shelton; IanR et al. US 20060125962 A1 (hereafter Shelton) and in further view of Rosenberg; Louis B. et al. US 6147674 A (hereafter Rosenberg) and in further view of Katz; Warren J. et al. US 5623642 (hereafter Katz).

Regarding claim 1, “a system for real-time participation within a media presentation, comprising: a camera; and a compositing processor programmed to a) capture a participant's interaction with said media presentation through said one or more interactive regions of a participant overlay includes simulated physics, wherein said one or more interactive regions of the participant overlay are associated with a time-variant metadata stream from said media presentation, wherein said simulated physics include boundaries of said one or more interactive regions defined in accordance with one or more content elements in said media presentation, wherein at least one element of said media presentation is extracted therefrom and re-rendered into an interactive feature and simulated physics are applied to the interactive feature, wherein the simulated physics applied to the interactive feature include elastic and inelastic collisions; b) mapping one or more content elements in said media presentation on a predetermined basis, to add interactive elements to said participant overlay in accordance with said mapping, and to track participant interaction with said interactive elements based upon said mapping; and c) combine said overlay with said media presentation for display to said participant on a display” Wistendahl teaches the elements of the limitation but does not use the term overlay, simulated physics, and elastic and inelastic collisions (col. 4:60-67 to col. 6:1-39 frame data for a digitized version of the media, e.g., video, content, may be associated with object mapping data (N data) representing frame addresses and display location coordinates of objects appearing in the media content. An interactive digital media (IDM) program may be used to establish linkages connecting objects mapped by the N data to interactive functions to be performed in conjunction with display of the media content; col. 7:37-67 to col. 9:1-15 and col.11:3-65 object mapping function includes motion tracking tool for automatically generating N Data for an object in motion across a sequence of frames…with more advanced techniques, the object can be recognized if it retains some recognized features while rotating or moving behind another object corresponds to simulated physics wherein said one or more interactive regions of the participant overlay are associated with a time-variant metadata stream from said media presentation; col. 4:50-59, col. 6:22-39, col. 7:3-48, col. 8:38-54 – control device for capturing a participant’s interaction with objects of interest said media presentation with one or more interactive regions). Whereas Wistendahl does not use the term “overlay”, In an analogous art, Murray recognizes an improvement to Wistendahl wherein said one or more interactive regions of the participant overlay are associated with a time-variant metadata stream from said media presentation (Fig. 4, para 7, 40 wherein layer 20 is an overlay wherein user-selectable regions 18 are positioned within the layer 20 and correspond to the object 12;  recognizing Wistendahl et al., discloses creating hot spots for objects present in a media stream and associating information for the objects to the hot spots. This allows a user to select the hot spot to access the associated information. Each of the '845 and the '981 patents requires editing of individual frames of the media stream to create the hot spots for the objects. It is well known to those skilled in the art to define hot spots using positional data having two or three coordinates.) Murray does not use the terms simulated physics, and elastic and inelastic collisions.
Whereas Wistendahl and Murray do not use the term physics when disclosing how objects are displayed in interactive regions, in an analogous art, Shelton discloses the deficiency of Wistendahl and Murray (para 145, 157 term " physics information" is used throughout the present specification and claims to refer to information on how a local graphical object behaves when it hits, or collides with or interacts with another object in a background video. An example of physics information includes information about interactions with a round "bumper" provided in a television pinball game; a local graphical "ball" object typically bounces off the bumper with a speed and direction that depends on how the bumper is hit. A physical force vector, comprising direction and magnitude, may, in such a case, be part of the physics information.) Whereas Shelton does not use the terms elastic and inelastic collisions, a person of ordinary skill in the art would reasonably infer that a how a local graphical object behaves when it hits, or collides with or interacts with another object would comprise elastic and inelastic collisions because it simulates a pinball game understood by a person of ordinary skill in the art to typically comprise elastic and inelastic collisions depending on how the bumper is hit. 
	 With respect to the deficiency of Wistendahl and Murray and Shelton not using the term in haec verba as the claims (elastic and inelastic) when disclosing the physics of displayed objects, a person of 
The motivation to modify Wistendahl and Murray and Shelton is further evidenced in Katz a teaching Computer software designed to simulate Newtonian interactions between objects, e.g., exchange of momentum, frictional force exchange, contact force exchange, elastic and inelastic collisions, etc., has been in existence for decades. The applications of such software have ranged from such low fidelity purposes as simple bouncing interactions between objects in a video game, to high fidelity interactions such as a military engineering simulation of the effect of a missile during its impact with a target. A person of ordinary skill in the art would allow a viewer to interact with displayed objects in a more realistic virtual environment, such as a video interaction by processing object metadata to achieve a more realistic interaction (Katz col. 1:16-67 to col. 2:1-52; col. 5:43-67 to col.6:1-67).

[NOTE Please see Prior art made of record but not relied upon: See Applicant Admitted Prior art, pg. 6:26-32 By way of example, the time variant metadata stream may be associated with the media content in the manner described in U.S. Pat. No. 5,708,845, which is incorporated herein by reference in its entirety. Specifically, frame data for a digitized version of the media, e.g., video, content, may be associated with object mapping data (N data) representing frame addresses and display location coordinates of objects appearing in the media content. An interactive digital media (IDM) program may be used to establish linkages connecting objects mapped by the N data to interactive functions to be performed in conjunction with display of the media content.]

Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention to modify the Wistendahl invention comprising a control device for capturing a participant’s interaction with objects of interest displayed with a media presentation with one or more interactive regions by further incorporating known elements of the Murray invention for providing an interactive media presentation enabling overlay display of objects wherein user-selectable regions are positioned within the layer and correspond to the displayed objects in order to enable the presentation of objects into existing media content presentations without any additional altering of the original media content so 
Regarding claim 2, “wherein said participant's interaction comprises any of a user action upon said one or more content elements in said media presentation, a user action expressed in said media presentation through an avatar, or a user action in said media presentation in connection with a game element” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the combination of Wistendahl, Murray, Shelton, Rosenberg, and Katz disclose the user is allowed to interact and manipulate/control interactive objects (Murray col. 4:49, col. 6:42-55, col. 8:9-23, col. 12:51-60; see also Murray para 24; Shelton para 60-76, 82, 83, 95, 108-120; para 96, 110, 115, 117 - user can participate in game events; Rosenberg col.33:57-67 to col.34:1-33 comprises game playing such as a fighting game; Katz col. 1:16-67 to col. 2:1-52; col. 5:43-67 to col.6:1-6 used in the context of video games).
Regarding claim 3, “further comprising a display for simultaneously displaying said media presentation and said participant overlay” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Murray teaches (Fig. 4, para 7, 40 wherein layer 20 is an overlay wherein user-selectable regions 18 are positioned within the layer 20 and correspond to the object 12;  recognizing Wistendahl et al., discloses creating hot spots for objects present in a media stream and associating information for the objects to the hot spots. This allows a user to select the hot spot to access the associated information. Each of the '845 and the '981 patents requires editing of individual frames of the media stream to create the hot spots for the objects. It is well known to those skilled in the art to define hot spots using positional data having two or three coordinates.)
 Regarding claim 4, “further comprising a controller configured to facilitate the participant's interaction within said media presentation in real time” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Wistendahl col. 4:50-59, col. 6:22-39, col. 7:3-48, col. 8:38-54 – control device for capturing a participant’s interaction with objects of interest said media presentation with one or more interactive regions; see also Murray para 39; Shelton para 110 RC 60 utilized to control game application corresponds to a game controller. 
 Regarding claim 5, “said controller comprising: any of a game controller, joystick, mouse, touchpad, ultrasonic motion detector, microphone, and video camera” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Wistendahl col. 4:50-59, col. 6:22-39, col. 7:3-48, col. 8:38-54 – control device for capturing a participant’s interaction with objects of interest said media presentation with one or more interactive regions; see also Murray para 39; Shelton para 110 RC 60 utilized to control game application corresponds to a game controller.). 
Regarding claim 9, “wherein said compositing processor comprises: a local processor at said participant location” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Murray teaches player comprises modules for presenting the media stream having the objects therein and the layer having the user selectable regions (Fig. 5 and para 32, 40; see also Wistendahl the media content data can be run on any digital media player and the N Data can be used by any IDM program in col. 6: 1-21).
Regarding claim 10, “further comprising: a game processor programmed to provide at least one game play element to said media presentation via said participant overlay” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5, 9 wherein Rosenberg further teaches host computer system 12 can be one of a variety of home video game systems commonly connected to a television set, such as systems available from Nintendo, Sega, or Sony.).
Regarding claim 11, “wherein said game processor and said compositing processor comprise: one or more local processor at said participant location” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5, 9-10 wherein Siddique teaches (provisional application para 96 processor at each participant device; Rosenberg further teaches host computer system 12 can be one of a variety of home video game systems commonly connected to a television set, such as systems available from Nintendo, Sega, or Sony.).
Regarding claim 12, “further comprising: a media processor programmed to provide said media presentation to said compositing processor” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5, 9-11 wherein the combination of Wistendahl, Murray, Shelton, Rosenberg and Katz render obvious that a media processor such as a server may provide media presentation to a video player (col. 6:1-67 to col. 7:1-36).
Regarding claim 13, “wherein said compositing processor is further programmed to synchronize captured participant interaction with said media presentation” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5, 9-12 wherein the combination of Wistendahl, Murray, Shelton, Rosenberg and Katz render obvious that the viewer controls or manipulates objects in real-time as discussed in the rejection of claims 1-5, 9-12.
Regarding claim 15, “wherein said compositing processor is programmed to use said map to track participant movement of said interactive and to maintain accurate registration between said participant overlay and said media presentation” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5, 9-13 wherein the combination of Wistendahl, Murray, Shelton, Rosenberg and Katz render obvious the mapping of objects to the media presentation in order to enable the viewer to control or manipulates objects in real-time as discussed in the rejection of claims 1-5, 9-12 (see Wistendahl col. 4:60-67 to col. 6:1-39 frame data for a digitized version of the media, e.g., video, content, may be associated with object mapping data (N data) representing frame addresses and display location coordinates of objects appearing in the media content. An interactive digital media (IDM) program may be used to establish linkages connecting objects mapped by the N data to interactive functions to be performed in conjunction with display of the media content; col. 7:37-67 to col. 9:1-15 and col.11:3-65 object mapping function includes motion tracking tool for automatically generating N Data for an object in motion across a sequence of frames…with more advanced techniques, the object can be recognized if it retains some recognized features while rotating or moving behind another object corresponds to wherein said one or more interactive regions of the participant overlay are associated with a time-variant metadata stream from said media presentation; col. 4:50-59, col. 6:22-39, col. 7:3-48, col. 8:38-54 – control device for capturing a participant’s interaction with objects of interest said media presentation with one or more interactive regions; see also Murray para 29-35).
Regarding the method claim 18, the claim is grouped and rejected with the system claims 1-5, 9-13, 15 because the elements of the system are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-5, 9-13, 15 and because the elements of the system are easily converted into method steps by one of ordinary skill in the art.
 
Claims 6-8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wistendahl; Douglass A. et al.  US 5708845 A (hereafter Wistendahl) in in further view of Murray, James H. et al.  US 20040104926 A1 (hereafter Murray) and in further view of Shelton; IanR et al. US 20060125962 A1 (hereafter Shelton) and in further view of Rosenberg; Louis B. et al. US 6147674 A (hereafter Rosenberg) and in further view of Katz; Warren J. et al. US 5623642 (hereafter Katz) and in further view of Mullen, Jeffrey D. US 20050049022 A1 (hereafter Mullen).
Regarding claim 6, “further comprising: a plurality of participant locations, each participant location supporting at least one participant; and a network for interconnecting each participant location; wherein said compositing processor is configured to simultaneously capture interaction of each participant at each of said plurality of participant locations and add the interaction of each participant to said overlay in real time for display at a display at each of said participant locations” wherein the combination of Wistendahl, Murray, Shelton, Rosenberg and Katz render obvious the invention with respect to gaming as discussed in claims 1-2, the rejection of claim 1-2 do not disclose the elements of claim 6. In an analogous art, Mullen discloses the deficiency of Wistendahl, Murray, Shelton, Rosenberg 
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention to modify Wistendahl, Murray, Shelton, Rosenberg and Katz comprising a control device for capturing a participant’s interaction with objects of interest displayed with a media presentation with one or more interactive regions by further incorporating known elements of the Mullen invention for synchronizing objects in a multiplayer game for each player comprising remotely located players in order to enable online multiplayers to participate the same gaming event..  
 Regarding claim 7, “further comprising a participant location comprising a facility that supports a plurality of participants and a display configured to display said media presentation and said participant overlay simultaneously to each of said plurality of participants” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein  Wistendahl, Murray, Shelton, Rosenberg and Katz disclose a plurality of participants can play and interact with the same content at a particular location as discussed in the rejection of claim 1 and wherein Mullen discloses enabling a multiplayer game). 
 Regarding claim 8, “further comprising means for each participant in said plurality of participants to interact with said media presentation in real time” is further rejected on obviousness grounds as discussed in the rejection of claims 1-7 wherein Mullen teaches multiple players can interact at the same location or may be at different locations (para 53) and wherein the combination of Wistendahl, Murray, Shelton, Rosenberg and Katz render obvious the real-time limitation (Shelton para 33-34, 141; Rosenberg disclosing real time information allows players to impart control over objects; Murray para 27). 

Claims 16-17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wistendahl; Douglass A. et al.  US 5708845 A (hereafter Wistendahl) in in further view of Murray, James H. et al.  US 20040104926 A1 (hereafter Murray) and in further view of Shelton; IanR et al. US 20060125962 A1 .

Regarding claim 16, “wherein said participant overlay comprises: an avatar representation of said participant” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 and 9-13 but does not disclose an avatar. In an analogous art, Levin teaches a gaming environment comprising an avatar and wherein a person of ordinary skill would have understood or reasonably inferred that an avatar is a typical component of a video game (Levine para 108, 211, 223, 225, 244-246). 
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention to modify Wistendahl, Murray, Shelton, Rosenberg and Katz comprising a control device for capturing a participant’s interaction with objects of interest displayed with a media presentation with one or more interactive regions by further incorporating known elements of the Levine’s invention for providing a multiplayer online game comprising avatars representing active players interacting with active and passive objects because the combination of known elements in a gaming environment has a high likelihood of success because it is the mere utilization of known elements with predictable results. 

 Regarding claim 17, “wherein said participant overlay comprises: interactions of said participant with any of said media presentation and interactive elements within said participant overlay” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5, 9-12, 16 wherein the combination of Wistendahl, Murray, Shelton, Rosenberg and Katz and Levine disclose the user is able to interact with active and inactive objects (Levine para 108, 211, 223, 225, 244-246).

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421